Citation Nr: 0701365	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-31 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In connection with his appeal the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in May 2005, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2006).  A transcript of the hearing is associated 
with the claims file.

In January 2006, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


REMAND

In the May 2005 hearing, the veteran mentioned that he had in 
his possession records of disciplinary action taken against 
him by his employer, and that these records were pertinent to 
his PTSD claim.  In the January 2006 remand, the Board 
instructed the originating agency to contact the veteran and 
request that he provide any pertinent evidence in his 
possession, "to include employment records or records of 
disciplinary action taken by his employer during the appeal 
period."  The originating agency sent the veteran a letter 
in January 2006, but did not request that the veteran submit 
the employment records.  Consequently, the veteran did not 
submit the records to the originating agency for initial 
consideration, but submitted them directly to the Board 
without including a waiver of his right to have the evidence 
initially considered by the Board.  

Also in the January 2006 remand, the Board directed that the 
veteran be afforded a VA examination to evaluate the his PTSD 
and reconcile widely divergent findings from the veteran's 
private physician, Richard J. Lauerman, Ph.D., and a prior 
August 2003 VA examination report.  The veteran was afforded 
another VA examination in September 2006; however, that 
examination was conducted by the same examiner who conducted 
the August 2003 examination.  The September 2006 examiner 
essentially confirmed his previous findings.  The veteran's 
private physician also submitted an additional opinion 
reiterating his opinion that the veteran's symptoms are far 
worse than is reflected in the August 2003 examination 
report.  The Board finds that, by use of the same VA 
examiner, the intent of the January 2006 remand instruction--
to reconcile the divergent medical opinions of record--has 
not been accomplished.  Moreover, the veteran and his 
representative have specifically requested that an 
examination be conducted by an examiner who has not yet 
evaluated the veteran.  The Board agrees that this should be 
done.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his PTSD during the period of this claim 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence. 

3.  Then, the veteran should be afforded 
an examination by a psychiatrist who has 
not previously examined the him.  The 
claims folder must be made available to 
and reviewed by the examiner.

All indicated studies should be performed.  
The examiner is asked to evaluate the 
current features and manifestations of the 
veteran's PTSD.  The current level of 
severity should be assessed, and a GAF 
score should be assigned.  The examiner 
should specifically comment on the 
findings of the veteran's private 
psychologist, Richard J. Lauerman, Ph.D. 
and the prior VA examiners, to the extent 
that current findings diverge from those 
findings.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


